—Motion for reargument granted, without costs, and upon reargument, decretal paragraph in decision dated January 30, 1986 [116 AD2d 945] and ordering paragraph in order entered January 13, 1986 amended to read as follows: "Order reversed, on the law and the facts, without costs and custody of Allison Michalle Cote awarded to respondent and matter remitted to Family Court of Delaware County for consideration in the first instance of whether petitioner is entitled to visitation and, if so, the extent of said visitation.” Kane, J. P., Yesawich, Jr., Levine and Harvey, JJ., concur. Weiss, J., dissents and votes to deny motion for reargument.